OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end:October 31, 2012 Date of reporting period: October 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS December 2012 Dear Shareholder, Each year following the close of Stralem Equity Fund’s (the “Fund”) fiscal year on October 31st, we report to you on the Fund’s results and our current investment outlook. Although performance has lagged the S&P 500 Index, the Fund’s primary benchmark this year, the Fund has seen a significant increase in net inflows. The net assets of the Fund have grown by 32.4% from $264.4 million in net assets on October 31, 2011 to $350.0 million as of the close of this fiscal year, October 31, 2012. Performance AVERAGE ANNUAL TOTAL RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Periods Ended 10/31/12 1 YR 5 YRS 10 YRS Since Inception* Stralem Equity Fund-Institutional Class 9.06% 1.38% 6.98% 3.59% S&P 500 Index 15.21% 0.36% 6.91% 1.64% Stralem Equity Fund-Adviser Class 8.80% N/A N/A 8.49% S&P 500 Index 15.21% N/A N/A 11.29% CUMULATIVE TOTAL RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Periods Ended 10/31/12 1 YR 5 YRS 10 YRS Since Inception* Stralem Equity Fund-Institutional Class 9.06% 7.12% 96.36% 56.90% S&P 500 Index 15.21% 1.81% 95.00% 23.20% Stralem Equity Fund-Adviser Class 8.80% N/A N/A 27.33% S&P 500 Index 15.21% N/A N/A 37.32% * Inception for the Institutional Class shares was January 18, 2000. Inception for the Adviser Class shares was November 13, 2009. PERFORMANCE NOTES: Stralem Equity Fund is advised by Stralem & Company Incorporated, SEC registered investment adviser established in 1966. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end or to receive a prospectus, please call (866) 822-9555 toll free or visit the Fund’s website at www.stralemfund.com. Performance results for Stralem Equity Fund are stated after investment advisory fees and expenses (net) but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The Fund can suffer losses as well as gains. Performance results are calculated on a total return basis, which includes all income from dividends and interest and realized and unrealized gains or losses. Assuming dividends 1 are reinvested, the growth in dollars of an investment in a period can be computed using these rates of return. The S&P 500 Index is used to indicate the type of investment environment existing during the time periods shown. The S&P 500 Index is the Standard & Poor’s Composite Index of 500 Stocks, a widely recognized, unmanaged index of common stock prices. It is shown with dividends included and reflects no deduction for fees, expenses or taxes. For the year ended October 31, 2012, the Fund’s Institutional Class shares (STEFX) returned 9.06% before taxes and after fees and expenses, as compared to the return of 15.21% for the S&P 500 Index (the “Index”) as shown in the table above. Over 5 years, the Fund’s Institutional Class shares achieved an average annual total return of 1.38% (after fees and expenses) vs. an average annual total return of 0.36% for the Index. Over 10 years, the Fund’s Institutional Class shares achieved an average annual total return of 6.98% (after fees and expenses) vs. an average annual total return of 6.91% for the Index. Since its inception on January 18, 2000, the Fund’s Institutional Class shares has achieved an average annual total return of 3.59% (after fees and expenses) vs. an average annual total return of 1.64% for the Index. On November 13, 2009, the Fund launched the Adviser Class shares (STRAX) which consists of the same portfolio as STEFX but are available through additional selling platforms and carry a 0.25% Rule 12b-1 fee. For the year ended October 31, 2012, the Fund’s Adviser Class shares returned 8.80% before taxes and after fees and expenses, as compared to the return of 15.21% for the S&P 500 Index as shown in the table above. For the 10 year period ended October 31, 2012, a $250,000 investment in the STEFX -Institutional Class shares would have grown (after fees and expenses) to $490,911, outperforming a $250,000 investment in the Index which would have grown to (excluding fees and expenses) $487,492. Stralem Equity Fund-Institutional Class shares vs. S&P 500 Index October 31, 2002 - October 31, 2012 The line graph above represents the performance of Institutional Class shares only, which will vary from the performance of Adviser Class shares to the extent the classes do not have the same expenses or inception dates. 2 Portfolio Review Stralem & Company Incorporated (“Stralem”), as investment manager of Stralem Equity Fund, uses the same investment strategy for all client portfolios it manages using its U.S. Large Cap Equity StrategyTM (“LCES”), including the Fund. For over four decades, Stralem has adhered to a disciplined and market-conscious investment philosophy that is time tested, fundamentally driven and quantitatively enhanced. The investment philosophy of Stralem’s LCES is predicated on a structural framework that identifies four types of market environments within a full market cycle: two types of bull markets and two types of bear markets each characterized by momentum or valuation factors. Stralem uses this framework to identify and prepare for changing market environments in order to manage risk and opportunity within the portfolio structure, thereby offering, in its view the potential for growth with capital preservation in one, “long-only” product. The objective of Stralem’s LCES is to build long term capital by delivering excess returns over the Index with reduced risk and reduced volatility. We add value through purchasing a set of what we believe to be fundamentally solid growth companies (Up Market Sector) along with those that deliver strong cash flows (Down Market Sector) and adjusting the balance between these two groups as we move through the market cycle. Within our two unique sectors, Up Market Stocks and Down Market Stocks, the portfolio is further divided into five categories. The Up Market Sector comprises three categories of stocks that history has shown lead the market when it is rising: New Industries, New Products and Dominant Firms. The Down Market Sector is comprised of two categories of stocks that have historically preserved capital when the market declines: Low Ratio of Price/Cash Flow and High Dividend Yield. As we move through the market cycle we adjust the portfolio structure so that we hold from 50% to 90% of our portfolio in Up Market stocks and 10% to 50% in Down Market stocks based on the balance between growth and capital preservation called for by the prevailing type of market environment. Category weightings are also adjusted within each Sector as we move through the cycle. Individual stock positions are equally weighted within each category. Cash is not used as a strategic investment but is maintained at approximately 5% for tactical investment purposes. 3 Portfolio Structure and Positioning As of November 1, 2011, the overall allocation stood at 65% Up Market/ 35% Down Market. We believe the stock market entered the beginning of a Momentum-Driven Bear Market in October of 2008. As the stock market dropped, we moved out of the 50% Up Market/ 50% Down Market structure, which had been the positioning of the portfolio since October 2001, and began the transition to 70% Up Market and 30% Down Market. Down Market stocks were sold to make room for additional Up Market stocks purchased at multi-decade low prices and valuations, bringing the overall allocation to 60% Up Market/40% Down Market by October 2009, and to 65% Up Market/35% Down Market by April 2010, where it has remained since that time. Investment Outlook Fiscal 2012 (November 1, 2011) began just after the U.S. Federal Government debt was downgraded by S&P and fears about the European sovereign debt crisis were taking center stage. The U.S. markets remained volatile into the 2011 calendar year end as investors sought the safety of bonds and dividend paying equities. The start of calendar year 2012, however, saw the S&P 500 begin a prolonged and steady climb from 1250 to 1465 by mid-September 2012 on the heels of continued liquidity injections (quantitative easings) on the part of the Federal Reserve, the European Central Bank, and the Japanese Central Bank. The latest round of Fed monetary policy was labeled “QE Infinity” due to the belief that there was no specific dollar amount or end date announced. These monetary stimuli coupled with a reduction in the unemployment rate and a slight improvement in consumer confidence led many investors to predict the end of the Great Recession and the move to a more gradual economic improvement referred to as the “New Normal.” At Stralem, we remained steadfast in our belief that the critical issue that caused the Great Recession, excess leverage, was still not being addressed appropriately and therefore the Developed Market economies could not move forward at a rate many were predicting. We refused to chase performance for performance sake, but rather felt that our portfolio composition what we believe are of very high-quality, large market cap, dominant companies would eventually be the most successful strategy for navigating this volatile market, enabling us to capture the upside, while still protecting capital on the downside. In our view, the risks remained significant and unaddressed. The U.S. is facing a fiscal cliff at year end that will most likely result in government spending cuts and increased taxes – both of which will negatively impact consumer spending, which represents 70% of U.S. gross domestic product (“GDP”). In Europe, the sovereign debt crisis is no closer to resolution than it was 2 years ago, and now most of the major economies are firmly in recession. While the Emerging Market countries are in much better shape financially and remain in positive GDP territory, the growth rates are slowing and countries like China, India and Brazil all face specific issues – from leadership transition to currency strength that act as headwinds to growth. Lastly, the Arab Spring that began with so much hope has deteriorated into numerous regional and civil conflicts that give us some hesitation about what lies ahead in this turbulent area. 4 From a structural perspective, we therefore saw no fundamental reason to move on from the Momentum-Driven Bear Market phase that we have been mired in since 2008. Our discipline therefore dictated that we maintain an allocation to protection of capital (Down Market stocks) as well as to growth (Up Market stocks). We added companies that have the earnings power and financial strength to persevere in what we believe will be a period of sub-par growth in Developed Markets coupled with continued strength in Emerging Markets. The hallmarks of the Momentum-Driven Bear Market are high volatility and sub-par GDP growth along with low volumes and lack of investor conviction. Despite the market’s 15% advance, as measured by the S&P 500’s performance, these characteristics persist, causing Stralem to maintain its conviction in the current portfolio structure. Furthermore, in our view, history has shown that the optimal way to navigate this period is to hold very high quality, large balance sheet, self-funding, revenue diverse (both geographic and product) companies with transparent and consistent earnings who continue to invest in innovation. This view led us to de-emphasize the financial and consumer discretionary sectors, each of which performed well during the past year due in large part to the vast array of quantitative easing measures implemented globally. Performance Attribution Stralem’s underperformance in Fiscal 2012 is attributable almost entirely to the relative underperformance of our Up-Market stocks, due in large part to the absence of Financials and the underweight to Consumer Discretionary stocks. Other than a slight drag from our cash allocation, our Up-Market securities were up about 10% versus the Index of 18%. Our New Product stocks performed exceptionally well, but our New Industry and Dominant Company categories lagged precisely because of the absence of Financials and the underweight to Consumer Discretionary stocks. The Dominant Company stocks in the Fund’s portfolio were up 10% for the year, but the Index was up 19%. Given the fact that approximately 40% of the portfolio is allocated to Dominant Companies, this negatively affected performance by over 5% for the year. Despite the strength of the market in Fiscal 2012, our Down-Market holdings were in-line with the Index’s returns and our High-Yield category was up over 21%. This “flight to safety” represents a continual reminder to us of the lack of investor conviction in the stock market and evidences that investors prefer the safety and security of high dividend paying Utilities, Telecommunications and large pharmaceutical companies – especially as Treasury yields fall to all-time lows. From an industry sector perspective, Fiscal 2012 saw strong stock performance in Health Care and Energy, offset by underperformance in Consumer and Technology. Given our macro view that the Consumer will have less disposable income as s/he continues to struggle with a weak housing market, high unemployment, limited wage growth and the need to de-lever, we remained dramatically underweight in Consumer Discretionary - a sector that led the market up 23% in the Fiscal year. In addition, we were hurt by the fact that Apple was up 50% in the year, and thus not owning it resulted in over 1% of negative relative performance. 5 Health Care was a bright spot for the LCES portfolio, with outstanding stock selection in all of our holdings – biotech, pharmaceutical, and equipment – leading to positive attribution of nearly 1%. The portfolio also did very well in the Energy sector, as the large diversified companies – Exxon and Chevron – with exposure to oil, gas, and refining globally, outperformed the smaller, more North America-centric, E&P companies that are more highly correlated with the volatile prices of oil and natural gas. The Energy sector helped performance by over 0.5% for the fiscal year. Purchases and Sales Although the overall structural allocation of the Fund’s portfolio did not change during the past fiscal year, a number of trades were made within the context of that structure. The Fund sold five securities and added five new securities to the portfolio during its fiscal year. The Fund sold Consolidated Edison, Inc., 3M Co., Wal-Mart Stores, Inc., American Electric Power Co. Inc., and Kroger Co. (The). The Fund purchased Schlumberger Ltd., Philip Morris International, Inc., PPL Corp., NextEra Energy, Inc. and Merck & Co., Inc. Two of the purchases were in the Up-Market Dominant Companies category – Schlumberger Ltd. and Philip Morris International, Inc. Both companies are industry leaders with what we view as exceptionally strong balance sheets and cash flows, and significant exposure to the structurally-higher rates of growth in Emerging Markets. We believe these are the types of companies which have the ability to navigate a slower global growth environment by investing and taking market share from weaker competitors. The remaining three purchases were in the Down-Market High Yield category – PPL Corp., NextEra Energy, Inc. and Merck & Co, Inc. PPL Corp. and Nextera Energy, Inc. are Utilities that we believe offer an attractive combination of current dividend yield, consistency of earnings, low payout ratio and reasonable valuation. All three companies were yielding over 4% at the time of purchase and replaced less attractive Utilities in the portfolio. Merck & Co., Inc. represented an opportunity to purchase one of the largest global pharmaceutical companies with a very strong balance sheet, stable cash flows, an excellent pipeline of drugs and growth opportunities. We were able to purchase the company at a very attractive valuation with a yield in excess of 4%. Conclusion We continue to invest in what are, in our view, high-quality, U.S. large cap companies, that have the wherewithal to not only survive, but to thrive in this type of difficult global economic environment. We believe that these companies are much more capable of tapping into the structurally higher growth rates in emerging countries, while remaining tethered to the largest economy in the world – the U.S. In our opinion they generally have larger market capitalizations, are “household names,” with strong brands, diversified business segments and product offerings, have the ability to finance most of their capital needs internally but also have unfettered access to capital markets, have the heft to extract favorable terms from suppliers (and extend them financing, if need be), can finance their customers’ receivables, and have the balance sheets to keep capital expenditures and R&D spending uninterrupted, while growing their top lines through strategic acquisitions. Moreover, they do so in a reliable U.S. market framework which is large and relatively transparent with U.S. companies that we believe have a culture of innovation and focus on operational excellence. These features characterize the type 6 of company that, in our view, provides the best risk/reward balance within the context of our portfolio structure in what continues to be a Momentum-Driven Bear Market. These companies are, in our view, not only likely to survive an extended period of sub-par growth but also to emerge stronger than their competitors once growth resumes. We believe that, short to medium underperformance relative to the Index is a price worth paying for preservation of capital and is ultimately more effective at building long term wealth. Please do not hesitate to contact us with any questions. Sincerely, Andrea Baumann Lustig President, Stralem Equity Fund This report reflects our views and opinions as of the date of this letter. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current prospectus which describes the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the prospectus carefully before investing. 7 STRALEM EQUITY FUND PORTFOLIO INFORMATION October 31, 2012 (Unaudited) 8 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS October 31, 2012 Shares Common Stocks — 96.9% Value Consumer Discretionary — 3.3% Hotels, Restaurants & Leisure — 3.3% McDonald’s Corp. $ Consumer Staples — 7.1% Beverages — 3.7% Coca-Cola Co. (The) Tobacco — 3.4% Philip Morris International, Inc. Energy — 11.7% Energy Equipment & Services — 3.5% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 8.2% Chevron Corp. Exxon Mobil Corp. Health Care — 15.4% Biotechnology — 2.5% Celgene Corp. (a) Life Sciences Tools & Services — 2.7% Thermo Fisher Scientific, Inc. Pharmaceuticals — 10.2% Abbott Laboratories Merck & Co., Inc. Pfizer, Inc. Industrials — 20.6% Aerospace & Defense — 3.4% United Technologies Corp. Air Freight & Logistics — 3.4% FedEx Corp. Industrial Conglomerates — 6.9% Danaher Corp. General Electric Co. See notes to financial statements. 9 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 96.9% (Continued) Value Industrials — 20.6% (Continued) Machinery — 6.9% Caterpillar, Inc. $ Eaton Corp. Information Technology — 14.9% Communications Equipment — 4.7% Cisco Systems, Inc. QUALCOMM, Inc. IT Services — 3.3% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 2.0% Intel Corp. Software — 4.9% Microsoft Corp. Oracle Corp. Materials — 5.8% Chemicals — 5.8% E.I. du Pont de Nemours and Co. Dow Chemical Co. (The) Telecommunication Services — 3.7% Diversified Telecommunication Services — 3.7% AT&T, Inc. Utilities — 14.4% Electric Utilities — 10.8% NextEra Energy, Inc. PPL Corp. Southern Co. (The) Multi-Utilities — 3.6% Dominion Resources, Inc. Total Common Stocks (Cost $293,170,171) $ See notes to financial statements. 10 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 3.0% Value Dreyfus Government Cash Management Money Market Fund - Class I, 0.01%* $ Dreyfus Treasury Prime Cash Management Fund - Class I, 0.00%* Total Money Market Funds (Cost $10,670,716) $ Total Investments at Value — 99.9% (Cost $303,840,887) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at October 31, 2012. See notes to financial statements. 11 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 ASSETS Investments, at value (Notes 1 and 2) (Cost $303,840,887) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Payable for capital shares redeemed Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Undistributed net realized gains from securities transactions Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held (Note 1). See notes to financial statements. 12 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended October 31, 2012 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Legal fees Trustees’ fees and expenses (Note 3) Auditing fees Registration and filing fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Distribution fees, Adviser Class (Note 3) Postage and supplies Insurance Bank service fees Printing Compliance fees Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from securities transactions Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 13 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended October 31, Year Ended October 31, OPERATIONS Net investment income $ $ Net realized gain from securities transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Investment income, Institutional Class ) ) Investment income, Adviser Class ) ) Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Proceeds from redemption fees (Note 1) Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in Adviser Class net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ See notes to financial statements. 14 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Year Ended October 31, Year Ended October 31, CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year Adviser Class Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year See notes to financial statements. 15 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each year) Year Ended October 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) ) — ) ) Proceeds from redemption fees collected (Note 1) (a) (a) (a) — — Net asset value, end of year $ Total return (b) 9.06% 9.47% 12.62% 8.46% (26.55% ) Ratios/supplemental data: Net assets, end of year (000’s) $ Ratio of net expenses to average net assets 0.98% (c) 0.98% (c) 1.05% (c) 1.73% (d) 1.53% Ratio of net investment income to average net assets 1.68% 1.43% 1.44% 1.21% 1.10% Portfolio turnover rate 20% 28% 21% 21% 22% (a) Amount rounds to less than $0.01 per share. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.14%, 1.26% and 1.47% for the years ended October 31, 2012, 2011 and 2010, respectively (Note 3). (d) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009. See notes to financial statements. 16 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Year ended October 31, Period Ended October 31, 2010 (a) Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income Net gains on securities Total from investment operations Less distributions: Dividends from net investment income ) ) — Proceeds from redemption fees collected (Note 1) — — Net asset value, end of period $ $ $ Total return (b) 8.80% 9.20% 7.17% (c) Ratios/supplemental data: Net assets, end of period (000’s) $ $ $ Ratio of net expenses to average net assets (e) 1.23% 1.23% 1.24% (d) Ratio of net investment income to average net assets 1.46% 1.19% 1.18% (d) Portfolio turnover rate 20% 28% 21% (a) Represents the period from the commencement of operations (November 13, 2009) through October 31, 2010. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.84%, 2.03% and 2.64%(d) for the years ended October 31, 2012 and 2011 and the period ended October 31, 2010, respectively (Note 3). See notes to financial statements. 17 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS October 31, 2012 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Stralem Equity Fund (the “Fund”) is a non-diversified series of Stralem Fund (the “Trust”), a Delaware statutory trust reorganized on April 30, 1999 with authority to issue an unlimited number of shares (par value $0.01) of beneficial interest. The Trust is an open-end management investment company registered under the Investment Company Act of 1940. The Fund’s investment objective is long-term capital appreciation. The Fund’s two classes of shares, the Institutional Class and the Adviser Class, represent interests in the same portfolio of securities and have the same rights, but differ primarily in the expenses to which they are subject and have differing investment minimums. The Adviser Class shares are subject to a distribution (Rule 12b-1) fee of 0.25% per annum of the Fund’s average daily net assets attributable to Adviser Class shares and require a $1,000 initial investment, whereas the Institutional Class shares are not subject to distribution (Rule 12b-1) fees and require a $250,000 initial investment. The Institutional Class commenced operations on January 18, 2000 and the Adviser Class commenced operations on November 13, 2009. Investment valuation: Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the above fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. The Fund’s portfolio securities are valued as of close of business of the regular session of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern time). Securities which are traded on stock exchanges are valued at the closing price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price. Securities quoted by NASDAQ are valued at the NASDAQ Official Closing 18 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Price. Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the last quoted bid price. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Fund. Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” the market for a security is not active or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s net asset value is determined. Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Investment transactions and income: Security transactions are accounted for on the trade date. Realized gains and losses on sales of investments are calculated on a specific identification basis. Dividend income is recorded on the ex-dividend date, and interest income is recognized on the accrual basis. Share valuation and redemption fees: The net asset value per share of each class of the Fund is calculated as of the close of regular trading on the NYSE (normally 4:00 pm, Eastern time) on each day the NYSE is open for business by dividing the total value of the assets attributable to that class, less liabilities attributable to that class, by the number of shares of that class outstanding. The offering price and redemption price per share of each class of the Fund is equal to the net asset value per share of each class, except that shares of each class are subject to a redemption fee of 1%, payable to the applicable class, if shares are redeemed within 60 days of purchase. During the years ended October 31, 2012 and October 31, 2011, proceeds from redemption fees totaled $1,632 and $140, respectively, for Institutional Class. There were no redemption fees collected for Adviser Class during the years ended October 31, 2012 and October 31, 2011. Allocation between classes: Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class specific expenses are charged directly to the class incurring the expense. Common expenses which are not attributable to a specific class are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Taxes: The Fund’s policy is to comply with the special provisions of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. As provided therein, in any fiscal year in which the Fund so qualifies and distributes at least 90% of its taxable net income, the Fund (but not the shareholders) will be relieved of federal income tax on the income distributed. In order to avoid imposition of a federal excise tax applicable to regulated investment companies, the Fund must declare as dividends in 19 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) each calendar year at least 98% of its net investment income (earned during the calendar year) and 98.2% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts from prior years. The Fund recognizes the tax benefits or expenses of uncertain tax positions only when the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has reviewed the Fund’s tax positions for all open tax years (tax years ended October 31, 2009 through October 31, 2012) and concluded that no provision for unrecognized tax benefits or expenses is required in these financial statements. Use of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 2. FAIR VALUE MEASUREMENT The following is a summary of the inputs used to value the Fund’s investments by security type, as of October 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
